DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group II, claims 2-22, in the reply filed on 8-8-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-8-22.
Claims 1-22 are pending.  Claims 2-22 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4-7-22 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-6, 8-12 and 16-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doudna et al., 2014 (US 20140068797 A1, effective filing date, 5-25-12, IDS).
Claims 2-6, 8-12 and 16-21 are directed to a eukaryotic cell including a first foreign nucleic acid integrated into the genome of the cell and encoding for a Cas protein of a type II CRISPR system forming a co-localization complex with gRNA complementary to target DNA.  Claim 3 specifies the Cas protein is a Cas9 protein, a Cas9 nickase or a nuclease null Cas9.  Claim 4 further including a second foreign nucleic acid encoding a gRNA which guides the Cas protein to the target DNA.  Claim 5 further including a donor nucleic acid sequence.  Claim 6 further including an inducible promoter for promoting expression of the Cas protein.  Claims 8-10 specifies the gRNA is between about 10 to about 500 nucleotides, between about 20 to about 100 nucleotides and between about 100 to about 500 nucleotides, respectively.  Claim 11 specifies the gRNA is a tracrRNA-crRNA fusion.  Claim 12 specifies the target DNA is genomic DNA, mitochondrial DNA, viral DNA, or exogenous DNA.  Claims 16-18 specify the eukaryotic cell is a yeast cell, a plant cell or an animal cell, a human cell and a stem cell, respectively.  Claims 19-20 specify the eukaryotic cell is a human stem cell and a human induced pluripotent stem cell, respectively.  Claim 21 specifies at least one donor nucleic acid sequence is inserted into the genome of the cell. 
Doudna teaches a method of site-specific cleavage and modification of a target DNA in a cell comprising introducing into the cell (i) a DNA-targeting RNA, or a DNA polynucleotide encoding the same, wherein the DNA-targeting RNA comprises (a) a first segment comprising a nucleotide sequence complementary to a sequence in the target DNA, and (b) a second segment that interacts with a site-directed modifying polypeptide, and (ii) a site-directed modifying polypeptide, or a polynucleotide encoding the same, wherein the site-directed modifying polypeptide comprises an RNA-binding portion that interacts with the DNA-targeting RNA and an activity portion that exhibits nuclease activity that creates a double strand break in the target DNA, wherein the site of the double strand break is determined by the DNA-targeting RNA, the contacting occurs under conditions that are permissive for nonhomologous end joining or homology-directed repair, and the target DNA is cleaved and rejoined to produce a modified DNA sequence.  The method further comprises contacting the target DNA with a donor polynucleotide, wherein the donor polynucleotide or a portion of the donor polynucleotide integrates into the target DNA ((e.g. [0024], [0150]) (For claims 2, 4-5 and 21).  The DNA-targeting RNA polynucleotide is also referred to as guide RNA or gRNA (e.g. [0130]).  The site-directed modifying polypeptide is a Cas9 or Cas9 related polypeptide (e.g. [0131]) (For claim 3).  The DNA-targeting RNA comprises a suitable third segment comprising a 5' cap (e.g. a 7-methylguanylate cap (m7G), or a modification or sequence that provides a binding site for proteins (e.g. [0134]).  The DNA-targeting RNA could be double-molecule DNA-targeting RNA comprising activator-RNA and targeter-RNA.  The DNA-targeting RNA also could be a single-molecule DNA-targeting RNA, a single-guide RNA or an sgRNA (e.g. [0136]) (For claim 11).  An exemplary two-molecule DNA-targeting RNA comprises a crRNA like (“targeter-RNA” or “crRNA”) molecule and a corresponding tracrRNA-like (“activator-RNA” or “tracrRNA”) molecule (e.g. [0137]).  The DNA-targeting segment of a subject DNA-targeting RNA interacts with a target DNA in a sequence-specific manner via hybridization (e.g. [0165]).  The DNA-targeting segment can have a length of from about 12 nucleotides to about 100 nucleotides (e.g. [0166]) (For claims 8-10).  Figs. 3A-B depict the amino acid sequence of a Cas9/Csn1 protein from Streptococcus pyogenes (SEQ ID No. 8) (e.g. [0035]).  The site-directed modifying polypeptide can be Cas9 from S. pyogenes (e.g. [0255]).  Introduction of a DNA-targeting RNA into a subset of cells of the genetically modified organism can target the DNA of such cells for modification, the genomic location of which will depend on the DNA-targeting sequence of the introduced DNA targeting RNA (e.g. [0361]) (For claim 12).  Doudna also teaches multiple DNA-targeting RNAs can be used simultaneously to simultaneously modify different locations on the same target DNA or on different target DNAs.  Two or more DNA-targeting RNAs target the same gene or transcript or locus, and two or more DNA-targeting RNAs can target different unrelated loci or related loci (e.g. [0271], [0444]) (For claim 14, partial).  It is desirable to insert a polynucleotide sequence comprising a donor sequence into a target DNA sequence.  The donor sequence is inserted at the cleavage site induced by a site-directed modifying polypeptide.  The donor polynucleotide will contain sufficient homology to a genomic sequence at the cleavage site to support homology-directed repair between it and the genomic sequence to which it bears homology (e.g. [0299]) (For claims 12 and 21).  Cas9 can be combined with multiple sgRNAs in the same cell to increase the efficiency of targeting at a single locus or to target several loci simultaneously (e.g. [0698]). Thus, Doudna teaches a method of multiplex altering of a plurality of target DNA at multiple loci in a cell by using multiple DNA-targeting RNAs (gRNAs) targeting at several loci in the same target DNA or different target DNAs.
Doudna teaches the cell containing the target DNA can be a stem cell or a human cell (e.g. [0021]), the stem cell include pluripotent stem cells (PSCs) capable of producing all cell types of the organism (e.g. [0141]), the term PSC encompasses ESC (embryonic stem cell) and iPSC (induced pluripotent stem cell) (e.g. [0142]), and the genetically modified host cell is a genetically modified stem cell or progenitor cell.  Suitable host cells include stem cells such as embryonic stem cells and induced pluripotent stem cells (IPSCs) and the suitable host cells include mammalian stem cells and human stem cells (e.g. [0328]) (For claims 16-20).  CRISPRi can repress gene expression in human cells, HEK293 cells.  “The SV40-EGFP expression cassette was inserted into the genome via retroviral infection.  The dCas9 protein was codon-optimised and fused with three copies of NLS sequence.  The sgRNA was expressed from an RNA polymerase III U6 vector.  Co-transfection of dCas9 and an sgRNA (eNT2) that targets the non-template strand of EGFP decreased fluorescence…while the expression of either dCas9 or sgRNA alone show no effect.  (B) The dCas9:sgRNA-mediated repression was dependent on the target loci” (e.g. [0776]).  
Doudna also teach a genetically modified host cell has been genetically modified with an exogenous nucleic acid comprising a nucleotide sequence encoding a site-directed modifying polypeptide (e.g. naturally occurring Cas9).  The DNA of a genetically modified host cell can be targeted for modification by introducing into the cell a DNA-targeting RNA (or a DNA encoding a DNA-targeting RNA) and optionally a donor nucleic acid.  The nucleotide sequence encoding a site-directed modifying polypeptide is operably linked to an inducible promoter, a spatially restricted and/or temporally restricted promoter, or a constitutive promoter (e.g. [0325]) (For claim 6).  A polynucleotide comprising a nucleotide sequence encoding a chimeric site-directed modifying polypeptide and the polypeptide is operably linked to a promoter such as an inducible promoter.  An in vitro genetically modified host cell comprising the polynucleotide (e.g. [0015]) (For claim 6).  Doudna defines the phrase “a cell has been genetically modified” as when DNA has been introduced inside the cell and the presence of the exogenous DNA results in permanent or transient genetic change.  The transforming DNA may or may not be integrated (covalently linked) into the genome of the cell (e.g. [0122]) (For claim 2).  Thus, Doudna does teach genetically modified a cell by introducing an exogenous nucleic acid encoding Cas9 protein into a host cell and said exogenous nucleic acid can integrated into the genome of the host cell, and then a DNA targeting RNA and optionally a donor nucleic acid can be introduced into said genetically modified host cell.  Therefore, the claims are anticipated by Doudna.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 13-14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doudna et al., 2014 (US 20140068797 A1, effective filing date, 5-25-12, IDS) in view of May et al., 2014 (US 20140315985 A1, effective filing date, 5-1-13).
Claims 2, 13-14 and 22 are directed to a eukaryotic cell including a first foreign nucleic acid integrated into the genome of the cell and encoding for a Cas protein of a type II CRISPR system forming a co-localization complex with gRNA complementary to target DNA.  Claim 13 specifies the first foreign nucleic acid is reversibly inserted into genomic DNA of the eukaryotic cell.  Claim 14 further including multiple gRNAs and multiple donor nucleic acid sequences.  Claim 22 specifies multiple donor nucleic acid sequences are inserted into the genome of the cell.
Doudna teaches a method of site-specific cleavage and modification of a target DNA in a cell comprising introducing into the cell (i) a DNA-targeting RNA, or a DNA polynucleotide encoding the same, wherein the DNA-targeting RNA comprises (a) a first segment comprising a nucleotide sequence complementary to a sequence in the target DNA, and (b) a second segment that interacts with a site-directed modifying polypeptide, and (ii) a site-directed modifying polypeptide, or a polynucleotide encoding the same, wherein the site-directed modifying polypeptide comprises an RNA-binding portion that interacts with the DNA-targeting RNA and an activity portion that exhibits nuclease activity that creates a double strand break in the target DNA, wherein the site of the double strand break is determined by the DNA-targeting RNA, the contacting occurs under conditions that are permissive for nonhomologous end joining or homology-directed repair, and the target DNA is cleaved and rejoined to produce a modified DNA sequence.  The method further comprises contacting the target DNA with a donor polynucleotide, wherein the donor polynucleotide or a portion of the donor polynucleotide integrates into the target DNA ((e.g. [0024], [0150]) (For claims 2, 4-5 and 21).  The DNA-targeting RNA polynucleotide is also referred to as guide RNA or gRNA (e.g. [0130]).  The site-directed modifying polypeptide is a Cas9 or Cas9 related polypeptide (e.g. [0131]) (For claim 3).  The DNA-targeting RNA comprises a suitable third segment comprising a 5' cap (e.g. a 7-methylguanylate cap (m7G), or a modification or sequence that provides a binding site for proteins (e.g. [0134]).  The DNA-targeting RNA could be double-molecule DNA-targeting RNA comprising activator-RNA and targeter-RNA.  The DNA-targeting RNA also could be a single-molecule DNA-targeting RNA, a single-guide RNA or an sgRNA (e.g. [0136]) (For claim 11).  An exemplary two-molecule DNA-targeting RNA comprises a crRNA like (“targeter-RNA” or “crRNA”) molecule and a corresponding tracrRNA-like (“activator-RNA” or “tracrRNA”) molecule (e.g. [0137]).  The DNA-targeting segment of a subject DNA-targeting RNA interacts with a target DNA in a sequence-specific manner via hybridization (e.g. [0165]).  The DNA-targeting segment can have a length of from about 12 nucleotides to about 100 nucleotides (e.g. [0166]) (For claims 8-10).  Figs. 3A-B depict the amino acid sequence of a Cas9/Csn1 protein from Streptococcus pyogenes (SEQ ID No. 8) (e.g. [0035]).  The site-directed modifying polypeptide can be Cas9 from S. pyogenes (e.g. [0255]).  Introduction of a DNA-targeting RNA into a subset of cells of the genetically modified organism can target the DNA of such cells for modification, the genomic location of which will depend on the DNA-targeting sequence of the introduced DNA targeting RNA (e.g. [0361]) (For claim 12).  Doudna also teaches multiple DNA-targeting RNAs can be used simultaneously to simultaneously modify different locations on the same target DNA or on different target DNAs.  Two or more DNA-targeting RNAs target the same gene or transcript or locus, and two or more DNA-targeting RNAs can target different unrelated loci or related loci (e.g. [0271], [0444]) (For claim 14, partial).  It is desirable to insert a polynucleotide sequence comprising a donor sequence into a target DNA sequence.  The donor sequence is inserted at the cleavage site induced by a site-directed modifying polypeptide.  The donor polynucleotide will contain sufficient homology to a genomic sequence at the cleavage site to support homology-directed repair between it and the genomic sequence to which it bears homology (e.g. [0299]) (For claims 12 and 21).  Cas9 can be combined with multiple sgRNAs in the same cell to increase the efficiency of targeting at a single locus or to target several loci simultaneously (e.g. [0698]). Thus, Doudna teaches a method of multiplex altering of a plurality of target DNA at multiple loci in a cell by using multiple DNA-targeting RNAs (gRNAs) targeting at several loci in the same target DNA or different target DNAs.
Doudna teaches the cell containing the target DNA can be a stem cell or a human cell (e.g. [0021]), the stem cell include pluripotent stem cells (PSCs) capable of producing all cell types of the organism (e.g. [0141]), the term PSC encompasses ESC (embryonic stem cell) and iPSC (induced pluripotent stem cell) (e.g. [0142]), and the genetically modified host cell is a genetically modified stem cell or progenitor cell.  Suitable host cells include stem cells such as embryonic stem cells and induced pluripotent stem cells (IPSCs) and the suitable host cells include mammalian stem cells and human stem cells (e.g. [0328]) (For claims 16-20).  CRISPRi can repress gene expression in human cells, HEK293 cells.  “The SV40-EGFP expression cassette was inserted into the genome via retroviral infection.  The dCas9 protein was codon-optimised and fused with three copies of NLS sequence.  The sgRNA was expressed from an RNA polymerase III U6 vector.  Co-transfection of dCas9 and an sgRNA (eNT2) that targets the non-template strand of EGFP decreased fluorescence…while the expression of either dCas9 or sgRNA alone show no effect.  (B) The dCas9:sgRNA-mediated repression was dependent on the target loci” (e.g. [0776]).  
Doudna also teach a genetically modified host cell has been genetically modified with an exogenous nucleic acid comprising a nucleotide sequence encoding a site-directed modifying polypeptide (e.g. naturally occurring Cas9).  The DNA of a genetically modified host cell can be targeted for modification by introducing into the cell a DNA-targeting RNA (or a DNA encoding a DNA-targeting RNA) and optionally a donor nucleic acid.  The nucleotide sequence encoding a site-directed modifying polypeptide is operably linked to an inducible promoter, a spatially restricted and/or temporally restricted promoter, or a constitutive promoter (e.g. [0325]) (For claim 6).  A polynucleotide comprising a nucleotide sequence encoding a chimeric site-directed modifying polypeptide and the polypeptide is operably linked to a promoter such as an inducible promoter.  An in vitro genetically modified host cell comprising the polynucleotide (e.g. [0015]) (For claim 6).  Doudna defines the phrase “a cell has been genetically modified” as when DNA has been introduced inside the cell and the presence of the exogenous DNA results in permanent or transient genetic change.  The transforming DNA may or may not be integrated (covalently linked) into the genome of the cell (e.g. [0122]) (For claim 2).  Thus, Doudna does teach genetically modified a cell by introducing an exogenous nucleic acid encoding Cas9 protein into a host cell and said exogenous nucleic acid can integrated into the genome of the host cell, and then a DNA targeting RNA and optionally a donor nucleic acid can be introduced into said genetically modified host cell.
Doudna does not specifically teach introducing multipole donor nucleic acid sequences into the cells (claims 14 and 22) or the foreign nucleic acid is reversibly inserted into genomic DNA of the eukaryotic cell (Claim 13).
May teaches a composition comprising (a) an engineered nucleic acid-targeting nucleic acid comprising (i) a tracrRNA sequence and (ii) a 3’ hybridizing extension and (b) a donor polynucleotide hybridizing to said 3’ hybridizing extension.  The engineered nucleic acid-targeting nucleic acid further comprises a CRISPR RNA sequence and a linker linking said tracrRNA sequence and said CRISPR RNA sequence (e.g. claims 27, 41 and 44).  May discusses multiplex genome engineering (e.g. example 21).  The liberated nucleic acid modules bind to site-directed polypeptide to form complexes, which are targeted to one or more target nucleic acids.  One or more donor polynucleotides or a vector encoding the same are introduced into the cell.  The one or more donor polynucleotides are incorporated into the one or more cleaved target nucleic acids, thereby resulting in one or more modified target nucleic acids.  In some instances, one or more donor polynucleotides are incorporated into multiple cleavage sites of target nucleic acids (e.g. [0967], [0968], [0731]).
It would have been prima facie obvious for one or ordinary skill in the art before the effective filing date of the claimed invention introduce multipole donor nucleic acid sequences into the cells because Doudna teaches a method of site-specific cleavage and modification of a target DNA in a cell comprising introducing into the cell by using tracrRNA-crRNA or sgRNA in combination with donor polynucleotide, and multiple DNA-targeting RNAs (gRNAs or sgRNAs) can be used simultaneously to simultaneously modify different locations on the same target DNA or on different target DNAs, and May teaches multiplex genome engineering by introducing one or more donor polynucleotides or a vector encoding the same into the cell and the one or more donor polynucleotides are incorporated into the one or more cleaved target nucleic acids, thereby resulting in one or more modified target nucleic acids.  Both Doudna and May teach genome editing in the target DNA of a cell and Doudna teaches combination of sgRNA and donor polynucleotide, and multiple gRNAs or sgRNAs for genome editing.  Since May teaches using one or more donor polynucleotides for genome engineering, it would be obvious for one of ordinary skill in the art to use multiple donor polynucleotides as taught by May in combination with multiple gRNAs or sgRNAs taught by Doudna in order to result in multiple modifications at different locations on the same target DNA or on different target DNAs with reasonable expectation of success.  It also would be obvious for one of ordinary skill in the art to have the nucleic acid encoding Cas protein reversibly inserted into genomic DNA of the eukaryotic cell in order to optimize the Cas protein expression in the genome of the genetically modified cell with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to generate site-specific cleavage and modification of a target DNA in a cell as taught by Doudna with reasonable expectation of success.

Claim(s) 2, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doudna et al., 2014 (US 20140068797 A1, effective filing date, 5-25-12, IDS) in view of Chen et al., 2010 (Stem Cells and Development, Vol. 19, No. 6, p. 763-771, IDS).
Claims 2, 7 and 15 are directed to a eukaryotic cell including a first foreign nucleic acid integrated into the genome of the cell and encoding for a Cas protein of a type II CRISPR system forming a co-localization complex with gRNA complementary to target DNA.  Claim 7 specifies the cell has been genetically modified by inserting an enzyme removable vector or cassette including the integrated first foreign nucleic acid encoding the Cas protein into genomic DNA of the cell.  Claim 15 specifies the first foreign nucleic acid is removable from genomic DNA of the eukaryotic cell using a transposase.  
Doudna teaches a method of site-specific cleavage and modification of a target DNA in a cell comprising introducing into the cell (i) a DNA-targeting RNA, or a DNA polynucleotide encoding the same, wherein the DNA-targeting RNA comprises (a) a first segment comprising a nucleotide sequence complementary to a sequence in the target DNA, and (b) a second segment that interacts with a site-directed modifying polypeptide, and (ii) a site-directed modifying polypeptide, or a polynucleotide encoding the same, wherein the site-directed modifying polypeptide comprises an RNA-binding portion that interacts with the DNA-targeting RNA and an activity portion that exhibits nuclease activity that creates a double strand break in the target DNA, wherein the site of the double strand break is determined by the DNA-targeting RNA, the contacting occurs under conditions that are permissive for nonhomologous end joining or homology-directed repair, and the target DNA is cleaved and rejoined to produce a modified DNA sequence.  The method further comprises contacting the target DNA with a donor polynucleotide, wherein the donor polynucleotide or a portion of the donor polynucleotide integrates into the target DNA ((e.g. [0024], [0150]) (For claims 2, 4-5 and 21).  The DNA-targeting RNA polynucleotide is also referred to as guide RNA or gRNA (e.g. [0130]).  The site-directed modifying polypeptide is a Cas9 or Cas9 related polypeptide (e.g. [0131]) (For claim 3).  The DNA-targeting RNA comprises a suitable third segment comprising a 5' cap (e.g. a 7-methylguanylate cap (m7G), or a modification or sequence that provides a binding site for proteins (e.g. [0134]).  The DNA-targeting RNA could be double-molecule DNA-targeting RNA comprising activator-RNA and targeter-RNA.  The DNA-targeting RNA also could be a single-molecule DNA-targeting RNA, a single-guide RNA or an sgRNA (e.g. [0136]) (For claim 11).  An exemplary two-molecule DNA-targeting RNA comprises a crRNA like (“targeter-RNA” or “crRNA”) molecule and a corresponding tracrRNA-like (“activator-RNA” or “tracrRNA”) molecule (e.g. [0137]).  The DNA-targeting segment of a subject DNA-targeting RNA interacts with a target DNA in a sequence-specific manner via hybridization (e.g. [0165]).  The DNA-targeting segment can have a length of from about 12 nucleotides to about 100 nucleotides (e.g. [0166]) (For claims 8-10).  Figs. 3A-B depict the amino acid sequence of a Cas9/Csn1 protein from Streptococcus pyogenes (SEQ ID No. 8) (e.g. [0035]).  The site-directed modifying polypeptide can be Cas9 from S. pyogenes (e.g. [0255]).  Introduction of a DNA-targeting RNA into a subset of cells of the genetically modified organism can target the DNA of such cells for modification, the genomic location of which will depend on the DNA-targeting sequence of the introduced DNA targeting RNA (e.g. [0361]) (For claim 12).  Doudna also teaches multiple DNA-targeting RNAs can be used simultaneously to simultaneously modify different locations on the same target DNA or on different target DNAs.  Two or more DNA-targeting RNAs target the same gene or transcript or locus, and two or more DNA-targeting RNAs can target different unrelated loci or related loci (e.g. [0271], [0444]) (For claim 14, partial).  It is desirable to insert a polynucleotide sequence comprising a donor sequence into a target DNA sequence.  The donor sequence is inserted at the cleavage site induced by a site-directed modifying polypeptide.  The donor polynucleotide will contain sufficient homology to a genomic sequence at the cleavage site to support homology-directed repair between it and the genomic sequence to which it bears homology (e.g. [0299]) (For claims 12 and 21).  Cas9 can be combined with multiple sgRNAs in the same cell to increase the efficiency of targeting at a single locus or to target several loci simultaneously (e.g. [0698]). Thus, Doudna teaches a method of multiplex altering of a plurality of target DNA at multiple loci in a cell by using multiple DNA-targeting RNAs (gRNAs) targeting at several loci in the same target DNA or different target DNAs.
Doudna teaches the cell containing the target DNA can be a stem cell or a human cell (e.g. [0021]), the stem cell include pluripotent stem cells (PSCs) capable of producing all cell types of the organism (e.g. [0141]), the term PSC encompasses ESC (embryonic stem cell) and iPSC (induced pluripotent stem cell) (e.g. [0142]), and the genetically modified host cell is a genetically modified stem cell or progenitor cell.  Suitable host cells include stem cells such as embryonic stem cells and induced pluripotent stem cells (IPSCs) and the suitable host cells include mammalian stem cells and human stem cells (e.g. [0328]) (For claims 16-20).  CRISPRi can repress gene expression in human cells, HEK293 cells.  “The SV40-EGFP expression cassette was inserted into the genome via retroviral infection.  The dCas9 protein was codon-optimised and fused with three copies of NLS sequence.  The sgRNA was expressed from an RNA polymerase III U6 vector.  Co-transfection of dCas9 and an sgRNA (eNT2) that targets the non-template strand of EGFP decreased fluorescence…while the expression of either dCas9 or sgRNA alone show no effect.  (B) The dCas9:sgRNA-mediated repression was dependent on the target loci” (e.g. [0776]).  
Doudna also teach a genetically modified host cell has been genetically modified with an exogenous nucleic acid comprising a nucleotide sequence encoding a site-directed modifying polypeptide (e.g. naturally occurring Cas9).  The DNA of a genetically modified host cell can be targeted for modification by introducing into the cell a DNA-targeting RNA (or a DNA encoding a DNA-targeting RNA) and optionally a donor nucleic acid.  The nucleotide sequence encoding a site-directed modifying polypeptide is operably linked to an inducible promoter, a spatially restricted and/or temporally restricted promoter, or a constitutive promoter (e.g. [0325]) (For claim 6).  A polynucleotide comprising a nucleotide sequence encoding a chimeric site-directed modifying polypeptide and the polypeptide is operably linked to a promoter such as an inducible promoter.  An in vitro genetically modified host cell comprising the polynucleotide (e.g. [0015]) (For claim 6).  Doudna defines the phrase “a cell has been genetically modified” as when DNA has been introduced inside the cell and the presence of the exogenous DNA results in permanent or transient genetic change.  The transforming DNA may or may not be integrated (covalently linked) into the genome of the cell (e.g. [0122]) (For claim 2).  Thus, Doudna does teach genetically modified a cell by introducing an exogenous nucleic acid encoding Cas9 protein into a host cell and said exogenous nucleic acid can integrated into the genome of the host cell, and then a DNA targeting RNA and optionally a donor nucleic acid can be introduced into said genetically modified host cell.
Doudna does not specifically teach the integrated first foreign nucleic acid encoding the Cas protein is enzyme removable or the first foreign nucleic acid is removable from genomic DNA of the eukaryotic cell using a transposase.  
Chen teaches “PiggyBac Transposon-Mediated, Reversible Gene Transfer in Human Embryonic Stem Cells” (e.g. Title).  Chen uses an optimized piggyBac transposon system to mediate gene transfer and expression of a bifunctional fluorescent reporter in human embryonic stem cells and provide molecular evidence for transposase-mediated piggyBac integration events and functional evidence for successful expression of a transferred fluorescent protein gene in human ES cells.  Chen demonstrates that the integrated piggyBac transposon can be removed and an undisrupted insertion site can be restored, which implies potential applications for its use in gene therapy and genetics studies (e.g. Abstract).  Chen transiently transfected a helper plasmid to catalyze the jumping out events in t transgenic human ES cell clones G4 and H6.  A CMV promoter-driven mPB expression vector was electroporated into the ES cells to allow a transient piggyBac transposase expression and shows the piggyBac transposon/transposase system could mediate reversible gene transfer in human ES cells (e.g. p. 769, right column to p. 770, left column, 1st paragraph).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a removable vector encoding Cas 9 protein or remove a nucleic acid encoding the Cas 9 enzyme from the cell genome with transposase because Chen uses an optimized piggyBac transposon/transposase system to mediate gene transfer and expression of a bifunctional fluorescent reporter in human embryonic stem cells and demonstrates that the integrated piggyBac transposon can be removed and an undisrupted insertion site can be restored.  When a piggyBac transposon is used to integrate the nucleic acid encoding Cas9 enzyme into the cell genome, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to remove the integrated piggyBac transposon from cell genome with undisrupted insertion site by using transposase with reasonable expectation of success.  Further, Cas 9 gene is a bacterial gene and when the cell is used for cell therapy, one would try to remove the bacterial Cas 9 gene before introducing the cells into a human for cell therapy to avoid immune response from the human host.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to generate site-specific cleavage and modification of a target DNA in a cell as taught by Doudna or to perform PiggyBac transposon-mediated, reversible gene transfer in human embryonic stem cells as taught by Chen with reasonable expectation of success.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632